Citation Nr: 0626150	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  06-13 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cerebellar ataxia (also 
claimed as degeneration of the cerebellum, resulting in loss 
of motor function).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his parents


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

The competent medical evidence of record establishes that it 
is more likely than not that the veteran's current cerebellar 
ataxia is etiologically related to his period of active duty 
service.


CONCLUSION OF LAW

Cerebellar ataxia (also claimed as degeneration of the 
cerebellum, resulting in loss of motor function) was incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the veteran's service medical records 
and observes that he was treated for neurological 
symptomatology on several instances during service.  He was 
seen with complaints of a bilateral rotatory horizontal 
midgaze nystagamus since head trauma, by history, in February 
1997.  In March 1997, he reported passing out the prior 
night, with dizziness and a headache.  The examiner rendered 
an assessment of "vasovagal."  In December 1997, he 
complained of the fourth and fifth digits of the left hand 
"falling asleep," as well as a pins-and-needles sensation.  
The assessment was rule out "tweaking" of the ulnar nerve.  

The service medical records also reflect that the veteran was 
seen for complaints of bilateral knee pain in 1995, with the 
pain on the right being greater than the pain on the left.  
Records from June 1995 include an assessment of right 
patellofemoral syndrome, although October 1995 records found 
no diagnosis.  The medical history obtained at discharge 
continued to show complaints of bilateral knee pain.  

May 1995 service medical records show that the veteran was 
found to have hearing loss. 

Subsequent to service, a June 2000 private treatment record 
indicates a diagnosis of "losing balance while walking."  
At that point, a CT scan of the brain revealed no significant 
abnormalities, although the examiner noted that follow up 
studies with contrast or an MRI might be warranted if 
symptoms persisted or remained unexplained.

In July 2000, the veteran underwent an otorhinolaryngologic 
examination with William A. Rusin, M.D., whose impressions 
included disequilibrium and congenital nystagmus.  An August 
2000 report from John Della Rosa, M.D., contains an 
impression of subacute ataxia, of uncertain etiology.  Also, 
an August 2000 record from J. Scott Greene, M.D., reflects 
that the veteran's neurologist suspected possible autoimmune 
cerebellar encephalitis.

Subsequent treatment records from Scott M. Friedenberg, M.D., 
the veteran's treating neurologist, indicate an impression of 
cerebellar ataxia and extrapyramidal syndrome.  In a February 
2004 treatment record, Dr. Friedenberg indicated that it was 
"clear" that the veteran's disease was most likely immune-
mediated in its origin.  It was noted to be as likely as not 
that this disease "may have resulted" from in-service 
exposure in Asia and Central America.  Also, in a June 2004 
statement, Dr. Friedenberg indicated that the veteran's 
results of genetic testing for inherited ataxia were normal, 
and he did not find that the disease was an inherited one.

The veteran underwent several VA examinations in November 
2004, including an eye examination.  The examiner noted that 
the veteran's eye examination was essentially normal, but an 
impression of some esotropia "which is probably service[-
]connected and related to his DEET exposure" was rendered.

A VA brain and spinal cord examination from the same date 
revealed that the veteran now could not ambulate, used a 
wheel chair, and had severe difficulty with fine motor 
coordination.  The examiner found that the veteran suffered 
from a severely progressive spinal cerebellar degenerative 
disease "of unclear etiology."  The examiner further noted 
that, although initial genetic testing for the autosomal 
dominant cerebellar ataxias was negative, this did not rule 
out the possibility of a genetic disorder.  There were many 
other genetic disorders that could be missed on that test, 
including underlying genetic metabolic disorders, 
mitochondrial disease, and also idiopathic spinal cerebellar 
degenerative disorders which could not be detected on 
testing.  The examiner also found no definite link between 
claimed exposure to DEET (an insect repellant) and the 
veteran's type of disorder.

In an April 2005 statement, Dr. Friedenberg indicated that he 
felt that the veteran's disease began "during his time in 
the military."  The rationale for this opinion was that the 
veteran's abnormalities in his spinal fluid (elevated white 
cell count and IgG synthesis rate) were not typical of an 
inherited process and instead supported an acquired process.  

In a June 2005 statement, Amit Jhaveri, M.D., noted that the 
veteran's present condition "does not appear to be 
congenital per history."  

At the June 2006 hearing, the witnesses testified that the 
veteran was seen for back pain, knee pain, hearing problems, 
and balance difficulties during service.  They indicated that 
the veteran's doctors had said these symptoms were precursors 
to the neurological disability that was diagnosed after 
discharge.  See Transcript. 

In a July 2006 letter, John P. Carlson, M.D. stated that the 
veteran first began to develop neurologic symptoms in 1994.  
These included hearing trouble, bilateral knee pain, numbness 
of the hands, and trouble with coordination.  The veteran did 
not have a family history of spinocerebellar degeneration or 
cerebellar ataxia.  Dr. Carlson opined that the veteran had a 
neurologic disorder secondary to Gulf War syndrome. 

The Board has reviewed the relevant evidence in this case and 
preliminarily finds that it is more likely than not that the 
veteran's current cerebellar ataxia is an acquired process, 
rather than an inherited process.  This is reflected in the 
private medical opinions, and the November 2004 VA brain and 
spinal cord examiner suggested only a possibility, rather 
than a likelihood, of a type of inherited process that would 
not have been shown on prior testing.

The same VA examiner also found no basis for an etiological 
link between the veteran's current disorder and DEET exposure 
during service.  That notwithstanding, all of the other 
medical evidence of record addressing the etiology of this 
disorder indicate an onset time frame concurrent with the 
veteran's active duty service, notably Dr. Friedenberg's 
April 2005 statement.  The Board is cognizant of the fact 
that Dr. Friedenberg has treated the veteran over a lengthy 
period of time and would certainly be very familiar with the 
nature of his disorder.  Moreover, there is no medical 
evidence of record directly contradicting the finding of an 
in-service etiology generally, aside from DEET exposure. 

Additionally, the Board is aware of the veteran's several 
instances of neurological treatment in service and the 
relatively brief period of time between separation from 
service and initial treatment in 2000.

Overall, the Board finds that it is more likely than not that 
the veteran's current cerebellar ataxia (also claimed as 
degeneration of the cerebellum, resulting in loss of motor 
function) had its onset in service.  Consequently, service 
connection is warranted for this disorder, and the claim is 
granted in full.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for cerebellar ataxia (also claimed as 
degeneration of the cerebellum, resulting in loss of motor 
function) is granted.



____________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


